Campbell, J.,
delivered the opinion of the court.
The first and second instructions given for the. plaintiff are *38objectionable, but immaterial because not influential in determining the case, which is properly resolvable in view óf the facts by a resolution of the question; whether it devolved on the plaintiff to show that the damage to the property was done on the road of the defendant or on the defendant to show that it occurred before it received the goods for transportation. That is the only material question in the case.
We think the better reason and policy and the greater number of cases adjudged favor the rule to require the carrier which delivers goods damaged, and which ai’e shown to have started on their journey over connecting lines of transportation in good condition, to. exculpate itself from liability by showing that the injury did not occur by its default.

Affirmed.